        Case: 3:20-cv-00692-wmc Document #: 2 Filed: 08/10/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

ANQUIN ST. JUNIOUS,

                             Petitioner,                                 ORDER
       v.
                                                                       20-cv-692-wmc
BRIAN HAYES, Administrator,
Division of Hearings and Appeals,

                             Respondent.

       Anquin St. Junious, currently confined at the Columbia Correctional Institution, has

filed a document styled as a “writ of certiorari,” in which he seeks release from confinement on

the ground that he was deprived of his constitutional rights at a hearing at which his extended

release was revoked. The court will construe petitioner’s pleading as an application for a writ

of habeas corpus under 28 U.S.C. § 2254, which is the proper vehicle for such challenges.

Williams v. Wisconsin, 336 F.3d 576, 579-80 (7th Cir. 2003) (“Attacks on the fact or duration

of the confinement come under § 2254[.]”).

       Before the court screens the petition, however, St. Junious must do two things: (1)

submit the $5 filing fee or an application for leave to proceed in forma pauperis; and (2) re-

submit his petition on the court’s standard form, naming his current custodian (the warden)

as the respondent. See Rule 2(a) of the Rules Governing Section 2254 Cases (if petitioner is

in custody pursuant to a state court judgment, petition must name as respondent the state

officer who has custody). Although the court can make out the broad outlines of St. Junious’s

claims from the document he has submitted, he needs to provide more information before the

court can screen the petition.
Case: 3:20-cv-00692-wmc Document #: 2 Filed: 08/10/20 Page 2 of 2



                                   ORDER

IT IS ORDERED that, not later than September 9, 2020, petitioner must:

       (1) Pay the $5 filing fee or submit an application for leave to
       proceed in forma pauperis; and

       (2) Resubmit his petition on the court’s standard § 2254 form, a
       copy of which is enclosed with this order.


Entered this 10th day of August, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________
                                   STEPHEN L. CROCKER
                                   Magistrate Judge




                                         2
